Citation Nr: 1733982	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  04-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU) based upon service-connected disorders prior to July 2, 2013, including as on an extraschedular basis. 

 
REPRESENTATION

Veteran represented by:	California Department of Veteran Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's friend; doctor


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976 and from November 1982 to May 1988. 

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2009, November 2013, and June 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development. The case has now been returned to the Board for appellate review. As will be discussed below, the Board finds additional development is still required.

The Veteran was afforded a travel Board hearing in July 2009 before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was offered the opportunity to appear at a second Board hearing.  She accepted and in another Board hearing held via videoconference, was conducted in March 2014 before the undersigned VLJ. Transcripts of both hearings are contained within the electronic claims file. 
 
In a January 2015 rating decision, the RO, in pertinent part, awarded the Veteran with a 100 percent disability evaluation for her service-connected hypothyroidism, and a special monthly compensation based on housebound criteria, effective July 2, 2013. 

This claim was again before the Board in March 2015, at which time it was remanded for additional development, including referral for extraschedular consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

FINDING OF FACT

Resolving the doubt in favor of the Veteran, the Veteran was unemployable due to her service-connected disorders prior to July 2, 2013. 


CONCLUSION OF LAW

The criteria for an extraschedular grant of TDIU prior to July 2, 2013, are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). As the claim is being resolved favorably to the Veteran, no additional consideration of the VCAA is necessary.

Law and analysis - extraschedular TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. §§ 3.341 (a), 4.19. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a). The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran contends that she is unemployable do to her service-connected disabilities. In this case, during the period on appeal, service connection was in effect for hypothyroidism at 30 percent disabling, cervical disc disease at 20 percent disabling, left sided cervical radiculopathy at 20 percent disabling, and dry mouth at 0 percent disabling. Her combined disability evaluation was 60 percent. Thus, she did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent. Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Therefore, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16 (a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16 (b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b). Bowling v. Principi, 15 Vet. App. 1 (2001). Accordingly, and pursuant to the Board's March 2015 remand, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration. In May 2017, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation Service with regard to entitlement to a TDIU under 38 C.F.R. § 4.16 (b) and make an independent determination on this matter. See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

In a July 2003 VA examination, the examiner noted that  the Veteran had to leave her job as an aviation electronic technician because she was no longer able to lay on her side with her arms elevated to do her work.  However, the examiner also noted that the Veteran was trained as a lawyer and realtor.  

In a January 2004 treatment record, the Veteran reported that she was no longer working as an aviation engineer or a lawyer due to the pain in her neck and its association radicular symptoms.  Her physician noted that she was working as a real estate agent. In February and April 2004, it was again noted that the Veteran works in real estate.  A July 2004 treatment record showed the Veteran worked part-time, averaging four hours per day, as a real estate agent.  The pain precluded the Veteran from any activity requiring her to lift her arms over her head.  

The Veteran underwent a VA examination in February 2005.  The examiner noted that the Veteran had constant pain and stiffness with any repetitive use of the cervical spine, as well as extended walking.  The Veteran was unable to perform any running or other high-impact activity.  The examiner also stated that the Veteran will have aggravation of pain with prolonged positioning of the head for activities such as reading or computer work within 10 to 15 minutes of onset of the activity and the Veteran reported that walking was limited to two to three blocks before the pain intensifies.  The examiner opined that the 

Veteran's occupation has been dramatically curtailed due to the limitations of range of motion and constant pain associated with her cervical spine disease.  The Veteran trained as an aviation mechanic and was found unfit for such work by the military and subsequently attended law school, but found that the prolonged periods of physical immobility associated with reading legal documents to be quite aggravating to her neck disease.  So she subsequently trained as a real estate agent, which is her current occupation.  She is unable to work more than four hours at a single stretch, at which point her neck pain is aggravated to the point that she requires a rest period.  Her work week may vary from 2-3 hours per week to 20 per week, depending on customer requirements and her ability to tolerate being upright and attending to the multiple physical and administrative activities required in her occupation.

The examiner concluded that the Veteran was "experiencing profound impairment in social and occupational functioning secondary to the service connected cervical disc disease."

An April 2006 treatment record noted that the Veteran could no longer work due to her spine pain.  

At a hearing before a decision review officer (DRO) in August 2006, the Veteran testified that she was unemployed due to her cervical spine disorder and other disorders, "almost all of which originated in service." She stated that she was unable to bend, often dropped items, and had difficulty driving due to an inability to turn her head.  She also reported intense pain from the parasthesias.  

At a March 2007 VA examination, the Veteran reported that she stopped working in real estate in 2004 because she was "unable to stand it."  She reported being unable to lift anything heavier than five pounds and having pain in her neck, radiating down her arms.  She had difficulty twisting, making driving painful when she needed to look over her shoulder.  The examiner opined that the Veteran's "pain has a major functional impact."

In a July 2009 Board hearing, the Veteran testified that her disorders have ruined her career in the military and have ruined her ability to work with any consistency.  She stated that she has tried to do less physical and more mental work, but is unable to overcome the pain.  She stated that she stopped working in 2004 because she was not able to concentrate enough for even part-time work.  

In March 2014, the Veteran submitted an opinion from a neuro-radiologist, C.B., M.D.  He opined that the Veteran "has been unemployed for many years due to a combination of her cervical spine with secondary left/right arm radicular symptoms, thyroid, and depression, thus she should be considered for TDIU as far back as 2004 time period."  In support of his opinion, Dr. B. cited the VA examiner's opinions in 2003 and 2007, in addition to the Veteran's lay statements regarding her unemployability.  Dr. B. also noted that the Veteran had attempted several career paths.

In a September 2014 VA examination, the examiner opined that 

Due to the C spine DDD w/radiculopathy, bilateral, Vet is unable secure and maintain work that requires prolonged, repeated, or sustained use of the c-spine, such as in a job where she needs to look upwards (e.g., window washing), or wear a heavy helmet (e.g., motorcycle riding). She is also unable to onto, lift, carry heavy objects in her hands due to pain and weakness due to the radiculopathy. The weight limit is appr 10 lbs. She has no limitations for work that are of sedentary nature.

In a May 2017 advisory opinion, the Director of Compensation Service opined that 

extra-schedular entitlement to TDIU is not shown due to the service-connected disabilities prior to July 2, 2013, nor has the rating schedule been shown to be inadequate or that there is any collective impact. The evidence of record shows that the cervical neck pain limits occupational activity with no preclusion to sedentary activity. There are several non-service-connected disabilities, which have not been differentiated from service-connected conditions (Cathell v. Brown). Therefore, since no service-connected disabilities are identified individually or collectively, as the sole reason for the Veteran's unemployability (Blackburn v. Brown).

After a review of the evidence of record and resolution of the doubt in favor of the Veteran, the Board finds that extraschedular TDIU is warranted prior to July 2, 2013.  In this regard, multiple VA examiners have noted the impact of the Veteran's cervical spine disorder and associated radiculopathies on her ability to do both physical and sedentary work.  The Board also notes that the Veteran has attempted employment as an aviation mechanic, an attorney, and a real estate agent and has been unable to continue working in any of these areas.  The Board finds this is probative evidence showing that the Veteran is precluded from both physical and sedentary work due to the physical limitations, the pain, and its effect on her ability to concentrate and focus.  The Veteran is competent to testify as to her symptoms and resulting limitations and the Board finds her statements to be credible.  Therefore, with resolution of the doubt in favor of the Veteran, an extraschedular rating for TDIU is granted prior to July 2, 2013.  

The Board has not set an effective date for the beginning of the TDIU.  Initial review of that matter is left to the RO/AOJ.  If the appellant is not satisfied with the date selected, that matter is subject to subsequent review and appeal as indicated.




ORDER

Entitlement to service connection for a TDIU on an extraschedular basis, prior to July 2, 2013, is granted.  


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


